Reasons for Allowance
Claims 1-30 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses access a specification of a first time length of a first ancillary content pod, wherein ancillary content used to populate the first ancillary content pod is configured to be displayed between items of primary content, the items of primary content comprising video content, wherein the items of primary content are associated with corresponding scheduled start play times; transmit a first request for ancillary content of a duration corresponding to the first time length of the first ancillary content pod; determine whether the response to the first request for ancillary content of a duration corresponding to the first time length of the first ancillary content pod includes ancillary content of sufficient duration to populate the first time length of the first ancillary content pod; at least partly in response to determining that the response to the first request for ancillary content of a duration corresponding to the first time length of the first ancillary content pod is insufficient to populate the first time length of the first ancillary content pod: reduce the first time length of the first ancillary content pod by a first time period; cause items of ancillary content associated with the response to the first request for ancillary content to be streamed to a first user device as part of a streaming channel comprising primary content having scheduled start times; cause an item of primary content, associated with a corresponding scheduled start time, to be streamed immediately after the items of ancillary content associated with the response to the first request for ancillary content are streamed to the first user device, and earlier than the corresponding scheduled start time of the item of primary content; determine respective extension time lengths for one or more ancillary content pods scheduled to be played after the first ancillary content pod; extend the respective time lengths of the one or more ancillary content pods scheduled to be played after the first ancillary content pod by respective extension time lengths to thereby synchronize playing by the first user device of a second item of primary content to a corresponding scheduled start time associated with the second item of primary content; cause the one or more ancillary content pods extended by respective extension time lengths to be populated with ancillary content; and cause the ancillary content used to populate the one or more ancillary content pods extended by respective extension time lengths, to be streamed to the first user device.
The prior art of McCoy (U.S. Pub. No. 20140115625 A1) discloses the content access server may receive the media stream from one or more content providers. The media stream may comprise one or more pre-determined positions for inserting the advertisement. The content access server may insert the advertisement in the media stream at one of the one or more pre-determined positions. The advertisement is selected from one or more advertisements in real-time based on a first metadata associated with the media stream, a location of the one or more pre-determined positions in the media stream, and one or more parameters associated with a user.
The prior art of Tinsman (U.S. Pub. No. 20150302463 A1) discloses a list of one or more ads is presented to an operator. In one embodiment, the list may comprise one or more unplaced ads. In another embodiment, the list may comprise placed ads that may be “rescheduled.” A selection of an ad to be placed into a schedule is received. Placement analysis is performed, using a hardware processor, to identify a plurality of placement options based on placing the ad into the schedule. The placement analysis includes determining a net difference metric value for each placement option. The net difference metric value is determined based on displacement of at least one previously scheduled ad in each placement option. The plurality of placement options are sorted according to a score derived from at least one value metric to create a result. The result is presented to the operator, whereby the result includes the score derived from the at least one value metric for each placement option.
The prior art of Feldman (U.S. Pub. No. 20200145702 A1) discloses during subsequent repeated and future airings of a previously-recorded live program, one or more commercials included in the commercial pods played during the live program can be replaced with different commercials. One technique for replacing commercials is referred to herein as “dynamic ad insertion” (DAI). With DAI, a server replaces certain commercials or groups of commercials with other commercials having the same duration. In addition, DAI can be used to increase or decrease the commercial pod durations during the subsequent airings of the live program, thereby providing flexibility in the total duration of the subsequent airings of the live program. This technique for increasing or decreasing the commercial pod durations, and thereby changing the overall duration of subsequent airings of a live program, is referred to herein as “rubber-banding.”
Inter alia, independent claims 10,19 and 28, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426